DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         ROBERT GIAMETTA,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-359

                               [May 10, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet, Judge;
L.T. Case No. 562002CF004311A.

   Robert Giametta, Crawfordville, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.